
	
		II
		112th CONGRESS
		1st Session
		S. 1866
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2011
			Mr. Coons (for himself
			 and Mr. Rubio) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide incentives for economic growth, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the American Growth, Recovery,
			 Empowerment, and Entrepreneurship Act or the
			 AGREE
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Extending tax relief for small businesses 
					Sec. 101. Extension of bonus depreciation; temporary 100
				percent expensing for certain business assets.
					Sec. 102. Extension of increased expensing limitations and
				treatment of certain real property as section 179 property.
					Sec. 103. Temporary exclusion of 100 percent of gain on certain
				small business stock.
					TITLE II—Encouraging cutting-edge research and
				innovation
					Sec. 201. Extension of research credit; alternative simplified
				research credit increased and made permanent.
					Sec. 202. Enhanced research credit for domestic
				manufacturers.
					TITLE III—Providing common-sense tax incentives for
				veterans
					Sec. 301. Veterans franchise fee credit.
					Sec. 302. Publication of information by Department of Veterans
				Affairs and Small Business Administration.
					TITLE IV—Regulatory relief for small companies
					Sec. 401. Exemption from the internal control reporting and
				assessment requirements.
					TITLE V—Reducing barriers to high-skilled legal
				immigration
					Sec. 501. Numerical limitation to any
				single foreign state.
					TITLE VI—Protecting American business against illegal
				counterfeiting
					Sec. 601. Preventing the importation of counterfeit products
				and infringing devices.
				
			IExtending tax
			 relief for small businesses 
			101.Extension of
			 bonus depreciation; temporary 100 percent expensing for certain business
			 assets
				(a)In
			 generalParagraph (2) of section 168(k) of the Internal Revenue
			 Code of 1986 is amended—
					(1)by striking
			 January 1, 2014 in subparagraph (A)(iv) and inserting
			 January 1, 2016, and
					(2)by striking
			 January 1, 2013 each place it appears and inserting
			 January 1, 2015.
					(b)Temporary 100
			 percent expensingParagraph (5) of section 168(k) of the Internal
			 Revenue Code of 1986 is amended—
					(1)by striking
			 2013 and inserting 2016, and
					(2)by striking
			 2012 each place it appears in the text and heading and inserting
			 2015.
					(c)Extension of
			 election To accelerate the AMT credit in lieu of bonus depreciation
					(1)In
			 generalSubclause (II) of section 168(k)(4)(D)(iii) of the
			 Internal Revenue Code of 1986 is amended by striking 2013 and
			 inserting 2015.
					(2)Round 3
			 extension propertyParagraph (4) of section 168(k) of such Code
			 is amended by adding at the end the following new subparagraph:
						
							(J)Special rules
				for round 3 extension property
								(i)In
				generalIn the case of round 3 extension property, this paragraph
				shall be applied without regard to—
									(I)the limitation
				described in subparagraph (B)(i) thereof, and
									(II)the business
				credit increase amount under subparagraph (E)(iii) thereof.
									(ii)Taxpayers
				previously electing accelerationIn the case of a taxpayer who
				made the election under subparagraph (A) for its first taxable year ending
				after March 31, 2008, a taxpayer who made the election under subparagraph
				(H)(ii) for its first taxable year ending after December 31, 2008, or a
				taxpayer who made the election under subparagraph (I)(iii) for its first
				taxable year ending after December 31, 2010—
									(I)the taxpayer may
				elect not to have this paragraph apply to round 3 extension property,
				but
									(II)if the taxpayer
				does not make the election under subclause (I), in applying this paragraph to
				the taxpayer the bonus depreciation amount, maximum amount, and maximum
				increase amount shall be computed and applied to eligible qualified property
				which is round 3 extension property.
									The amounts described in subclause (II)
				shall be computed separately from any amounts computed with respect to eligible
				qualified property which is not round 2 extension property.(iii)Taxpayers not
				previously electing accelerationIn the case of a taxpayer who
				neither made the election under subparagraph (A) for its first taxable year
				ending after March 31, 2008, nor made the election under subparagraph (H)(ii)
				for its first taxable year ending after December 31, 2008, nor made the
				election under subparagraph (I)(iii) for its first taxable year ending after
				December 31, 2010—
									(I)the taxpayer may
				elect to have this paragraph apply to its first taxable year ending after
				December 31, 2011, and each subsequent taxable year, and
									(II)if the taxpayer
				makes the election under subclause (I), this paragraph shall only apply to
				eligible qualified property which is round 3 extension property.
									(iv)Round 3
				extension propertyFor purposes of this subparagraph, the term
				round 3 extension property means property which is eligible
				qualified property solely by reason of the extension of the application of the
				special allowance under paragraph (1) pursuant to the amendments made by
				section 101(a) of the American Growth,
				Recovery, Empowerment, and Entrepreneurship Act (and the
				application of such extension to this paragraph pursuant to the amendment made
				by section 101(c)(1) of such
				Act).
								.
					(d)Conforming
			 amendments
					(1)The heading for
			 subsection (k) of section 168 of the Internal Revenue Code of 1986 is amended
			 by striking January 1,
			 2013 and inserting January 1, 2016.
					(2)The heading for
			 clause (ii) of section 168(k)(2)(B) of such Code is amended by striking
			 pre-January 1,
			 2013 and inserting pre-January 1, 2016.
					(3)Paragraph (5) of
			 section 168(l) of such Code is amended—
						(A)by striking
			 and at the end of subparagraph (A),
						(B)by redesignating
			 subparagraph (C) as subparagraph (B), and
						(C)by inserting
			 after subparagraph (A) the following new subparagraph:
							
								(B)by substituting
				January 1, 2013 for January 1, 2016 in clause (i)
				thereof,
				and
								.
						(4)Subparagraph (C)
			 of section 168(n)(2) of such Code is amended by striking January 1,
			 2013 and inserting January 1, 2016.
					(5)Subparagraph (D)
			 of section 1400L(b)(2) of such Code is amended by striking January 1,
			 2013 and inserting January 1, 2016.
					(6)Subparagraph (B)
			 of section 1400N(d)(3) of such Code is amended by striking January 1,
			 2013 and inserting January 1, 2016.
					(e)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2011, in taxable years ending after such
			 date.
				102.Extension of
			 increased expensing limitations and treatment of certain real property as
			 section 179 property
				(a)In
			 generalSection 179(b) of the Internal Revenue Code of 1986 is
			 amended—
					(1)by striking
			 2010 or 2011 each place it appears in paragraph (1)(B) and
			 (2)(B) and inserting 2010, 2011, 2012, 2013, or 2014,
					(2)by striking
			 2012 each place it appears in paragraph (1)(C) and (2)(C) and
			 inserting 2015, and
					(3)by striking
			 2012 each place it appears in paragraph (1)(D) and (2)(D) and
			 inserting 2015.
					(b)Inflation
			 adjustmentSubparagraph (A) of section 179(b)(6) of the Internal
			 Revenue Code of 1986 is amended by striking 2012 and inserting
			 2015.
				(c)Computer
			 softwareSection 179(d)(1)(A)(ii) of the Internal Revenue Code of
			 1986 is amended by striking 2013 and inserting
			 2016.
				(d)ElectionSection
			 179(c)(2) of the Internal Revenue Code of 1986 is amended by striking
			 2013 and inserting 2016.
				(e)Special rules
			 for treatment of qualified real propertySection 179(f)(1) of the
			 Internal Revenue Code of 1986 is amended by striking 2010 or
			 2011 and inserting 2010, 2011, 2012, 2013, or
			 2014.
				(f)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				103.Temporary exclusion
			 of 100 percent of gain on certain small business stock
				(a)In
			 generalParagraph (4) of
			 section 1202(a) of the Internal Revenue Code of 1986 is amended—
					(1)by striking January 1, 2012
			 and inserting January 1, 2015, and
					(2)by striking
			 and
			 2011 in the heading thereof and inserting
			 , 2011, 2012, 2013, and
			 2014.
					(b)Effective
			 dateThe amendments made by this section shall apply to stock
			 acquired after December 31, 2011.
				IIEncouraging
			 cutting-edge research and innovation
			201.Extension of
			 research credit; alternative simplified research credit increased and made
			 permanent
				(a)Extension of
			 credit
					(1)In
			 generalSubparagraph (B) of
			 section 41(h)(1) of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2011 and inserting December 31,
			 2012.
					(2)Conforming
			 amendmentSubparagraph (D) of
			 section 45C(b)(1) of such Code is amended by striking December 31,
			 2011 and inserting December 31, 2012.
					(3)Effective
			 dateThe amendments made by
			 this subsection shall apply to amounts paid or incurred after December 31,
			 2011.
					(b)Alternative
			 simplified research credit increased and made permanent
					(1)Increased
			 creditSubparagraph (A) of section 41(c)(5) of the Internal
			 Revenue Code of 1986 is amended by striking 14 percent (12 percent in
			 the case of taxable years ending before January 1, 2009) and inserting
			 20 percent.
					(2)Credit made
			 permanent
						(A)In
			 generalSubsection (h) of section 41 of such Code is amended by
			 redesignating the paragraph (2) relating to computation of taxable year in
			 which credit terminates as paragraph (4) and by inserting before such paragraph
			 the following new paragraph:
							
								(3)Termination not
				to apply to alternative simplified creditParagraph (1) shall not apply to the credit
				determined under subsection
				(c)(5).
								.
						(B)Conforming
			 amendmentParagraph (4) of section 41(h) of such Code, as
			 redesignated by subparagraph (A), is amended to read as follows:
							
								(4)Computation for
				taxable year in which credit terminatesIn the case of any taxable year with
				respect to which this section applies to a number of days which is less than
				the total number of days in such taxable year, the amount determined under
				subsection (c)(1)(B) with respect to such taxable year shall be the amount
				which bears the same ratio to such amount (determined without regard to this
				paragraph) as the number of days in such taxable year to which this section
				applies bears to the total number of days in such taxable
				year.
								.
						(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years ending after December 31, 2010.
					202.Enhanced research
			 credit for domestic manufacturers
				(a)In
			 generalSection 41, as
			 amended by section 201, of the Internal Revenue Code of 1986 is amended by
			 redesignating subsection (h) as subsection (i) and by inserting after
			 subsection (f) the following new subsection:
					
						(g)Enhanced credit
				for domestic manufacturers
							(1)In
				generalIn the case of a qualified domestic manufacturer, this
				section shall be applied by increasing the 20 percent amount in subsection
				(a)(1) by the bonus amount.
							(2)Qualified
				domestic manufacturerFor purposes of this subsection—
								(A)In
				generalThe term qualified domestic manufacturer
				means a taxpayer who has domestic production gross receipts which are more than
				50 percent of total production gross receipts.
								(B)Domestic
				production gross receiptsThe term domestic production
				gross receipts has the meaning given to such term under section
				199(c)(4).
								(C)Total
				production gross receiptsThe term total production gross
				receipts means the gross receipts of the taxpayer which are described in
				section 199(c)(4), determined—
									(i)without regard to
				whether property described in subparagraph (A)(i)(I) or (A)(i)(III) thereof was
				manufactured, produced, grown, or extracted in the United States,
									(ii)by substituting
				any property described in section 168(f)(3) for any
				qualified film in subparagraph (A)(i)(II) thereof, and
									(iii)without regard
				to whether any construction described in subparagraph (A)(ii) thereof or
				services described in subparagraph (A)(iii) thereof were performed in the
				United States.
									(3)Bonus
				amountFor purposes of paragraph (1), the bonus amount shall be
				determined as follows:
								
									
										
											If the percentage of total
						production gross receipts which are domestic production gross receipts
						is:The
						bonus amount is:
											
											More than 50 percent and not more
						than 60 percent2 percentage points
											
											More than 60 percent and not more
						than 70 percent4 percentage points
											
											More than 70 percent and not more
						than 80 percent6 percentage points
											
											More than 80 percent and not more
						than 90 percent8 percentage points
											
											More than 90 percent10 percentage
						points.
											
										
									
							.
				(b)Effective
			 dateThe amendment made by this section shall apply to
			 expenditures paid or incurred in taxable years beginning after December 31,
			 2011.
				IIIProviding
			 common-sense tax incentives for veterans
			301.Veterans
			 franchise fee credit
				(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
					
						45S.Veterans
				franchise fee credit
							(a)Veterans
				franchise fee credit
								(1)In
				generalFor purposes of section 38, the veterans franchise fee
				credit determined under this section for the taxable year is an amount equal to
				25 percent of the qualified franchise fees paid or incurred by a veteran during
				the taxable year.
								(2)LimitationThe amount allowed as a credit under
				paragraph (1) with respect to the purchase of any franchise shall not exceed
				$100,000.
								(b)Reduction where
				franchise not 100 percent veteran-OwnedIn the case of any
				franchise in which veterans do not own 100 percent of the stock or of the
				capital or profits interests of the franchise, the credit under subsection (a)
				shall be the credit amount determined under such subsection, multiplied by the
				same ratio as—
								(1)the stock or
				capital or profits interests of the franchise held by veterans, bears
								(2)to the total stock
				or capital or profits interests of the franchise.
								For
				purposes of this subsection, the spouse of a veteran shall be treated as a
				veteran.(c)Qualified
				franchise feeFor purposes of
				this section, the term qualified franchise fee means any one-time
				fee required by the franchisor when entering into a franchise agreement with a
				veteran as the franchisee.
							(d)Other
				definitionsFor purposes of
				this section, the terms franchise, franchisee,
				franchisor, and franchise fee have the meanings given
				such terms in part 436 of title 16, Code of Federal Regulations (as in effect
				on January 1, 2009).
							(e)VeteranThe
				term veteran has the meaning given such term by section 101 of
				title 38, United States Code.
							(f)ElectionThis
				section shall not apply to a taxpayer for any taxable year if such taxpayer
				elects to have this section not apply for such taxable
				year.
							.
				(b)Credit To be
			 part of general business creditSection 38(b) of the Internal
			 Revenue Code of 1986 is amended by striking plus at the end of
			 paragraph (35), by striking the period at the end of paragraph (36) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
					
						(37)the veterans franchise fee credit
				determined under section
				45S(a).
						.
				(c)Clerical
			 amendmentThe table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 item:
					
						
							Sec. 45S. Veterans franchise fee
				credit.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after December 31, 2010.
				302.Publication of
			 information by Department of Veterans Affairs and Small Business
			 AdministrationThe
			 Administrator of the Small Business Administration and the Secretary of
			 Veterans Affairs shall publicize in mailings and brochures sent to veterans
			 service organizations and veteran advocacy groups information regarding
			 discounted franchise fees under section 45S of the Internal Revenue Code of
			 1986 and other information about the program established under amendments made
			 by this Act.
			IVRegulatory
			 relief for small companies
			401.Exemption from
			 the internal control reporting and assessment requirements
				(a)In
			 generalSection 404 of the
			 Sarbanes-Oxley Act of 2002 (15 U.S.C. 7262) is amended by adding at the end the
			 following:
					
						(d)ExemptionSubsection (b) shall not apply to any
				issuer until the earlier of—
							(1)such time as the issuer has total revenues
				of $250,000,000; and
							(2)the expiration of the 5-year period
				beginning on the date of the initial public offering of that
				issuer.
							.
				(b)Study and
			 report
					(1)StudyThe
			 Securities and Exchange Commission shall conduct a study—
						(A)to determine how
			 the Commission could reduce the burden of complying with section 404(b) of the
			 Sarbanes-Oxley Act of 2002 for companies, the market capitalization of which is
			 between $250,000,000 and $1,000,000,000 for the relevant reporting period while
			 maintaining investor protections for such companies; and
						(B)to assess the
			 annual cost of compliance with that section 404(b) for all companies whose
			 market capitalization is less than or equal to $1,000,000,000.
						(2)ReportThe
			 Securities and Exchange Commission shall submit a report to Congress on the
			 results of the study conducted under paragraph (1) not later than 9 months
			 after the date of enactment of this Act.
					VReducing barriers
			 to high-skilled legal immigration
			501.Numerical
			 limitation to any single foreign state
				(a)In
			 generalSection 202(a)(2) of
			 the Immigration and Nationality Act (8 U.S.C. 1152(a)(2)) is amended—
					(1)in the paragraph
			 heading, by striking and
			 employment-based;
					(2)by striking
			 (3), (4), and (5), and inserting (3) and
			 (4),;
					(3)by striking
			 subsections (a) and (b) of section 203 and inserting
			 section 203(a);
					(4)by striking
			 7 and inserting 15; and
					(5)by striking
			 such subsections and inserting such
			 section.
					(b)Conforming
			 amendmentsSection 202 of the Immigration and Nationality Act (8
			 U.S.C. 1152) is amended—
					(1)in subsection
			 (a)(3), by striking both subsections (a) and (b) of section 203
			 and inserting section 203(a);
					(2)by striking subsection (a)(5); and
					(3)by amending
			 subsection (e) to read as follows:
						
							(e)Special rules
				for countries at ceilingIf
				it is determined that the total number of immigrant visas made available under
				section 203(a) to natives of any single foreign state or dependent area will
				exceed the numerical limitation specified in subsection (a)(2) in any fiscal
				year, in determining the allotment of immigrant visa numbers to natives under
				section 203(a), visa numbers with respect to natives of that state or area
				shall be allocated (to the extent practicable and otherwise consistent with
				this section and section 203) in a manner so that, except as provided in
				subsection (a)(4), the proportion of the visa numbers made available under each
				of paragraphs (1) through (4) of section 203(a) is equal to the ratio of the
				total number of visas made available under the respective paragraph to the
				total number of visas made available under section
				203(a).
							.
					(c)Country-Specific
			 offsetSection 2 of the
			 Chinese Student Protection Act of 1992 (8 U.S.C. 1255 note) is amended—
					(1)in subsection (a),
			 by striking subsection (e)) and inserting subsection
			 (d)); and
					(2)by striking
			 subsection (d) and redesignating subsection (e) as subsection (d).
					(d)Effective
			 dateThe amendments made by this section shall take effect as if
			 enacted on September 30, 2011, and shall apply to fiscal years beginning with
			 fiscal year 2012.
				(e)Transition rules
			 for employment-Based immigrants
					(1)In
			 generalSubject to the
			 succeeding paragraphs of this subsection and notwithstanding title II of the
			 Immigration and Nationality Act (8 U.S.C. 1151 et seq.), the following rules
			 shall apply:
						(A)For fiscal year
			 2012, 15 percent of the immigrant visas made available under each of paragraphs
			 (2) and (3) of section 203(b) of such Act (8 U.S.C. 1153(b)) shall be allotted
			 to immigrants who are natives of a foreign state or dependent area that was not
			 one of the two states with the largest aggregate numbers of natives obtaining
			 immigrant visas during fiscal year 2010 under such paragraphs.
						(B)For fiscal year
			 2013, 10 percent of the immigrant visas made available under each of such
			 paragraphs shall be allotted to immigrants who are natives of a foreign state
			 or dependent area that was not one of the two states with the largest aggregate
			 numbers of natives obtaining immigrant visas during fiscal year 2011 under such
			 paragraphs.
						(C)For fiscal year
			 2014, 10 percent of the immigrant visas made available under each of such
			 paragraphs shall be allotted to immigrants who are natives of a foreign state
			 or dependent area that was not one of the two states with the largest aggregate
			 numbers of natives obtaining immigrant visas during fiscal year 2012 under such
			 paragraphs.
						(2)Per-country
			 levels
						(A)Reserved
			 visasWith respect to the
			 visas reserved under each of subparagraphs (A) through (C) of paragraph (1),
			 the number of such visas made available to natives of any single foreign state
			 or dependent area in the appropriate fiscal year may not exceed 25 percent (in
			 the case of a single foreign state) or 2 percent (in the case of a dependent
			 area) of the total number of such visas.
						(B)Unreserved
			 visasWith respect to the
			 immigrant visas made available under each of paragraphs (2) and (3) of section
			 203(b) of such Act (8 U.S.C. 1153(b)) and not reserved under paragraph (1), for
			 each of fiscal years 2012, 2013, and 2014, not more than 85 percent shall be
			 allotted to immigrants who are natives of any single foreign state.
						(3)Special rule to
			 prevent unused visasIf, with
			 respect to fiscal year 2012, 2013, or 2014, the operation of paragraphs (1) and
			 (2) of this subsection would prevent the total number of immigrant visas made
			 available under paragraph (2) or (3) of section 203(b) of such Act (8 U.S.C.
			 1153(b)) from being issued, such visas may be issued during the remainder of
			 such fiscal year without regard to paragraphs (1) and (2) of this
			 subsection.
					(4)Rules for
			 chargeabilitySection 202(b)
			 of such Act (8 U.S.C. 1152(b)) shall apply in determining the foreign state to
			 which an alien is chargeable for purposes of this subsection.
					VIProtecting
			 American business against illegal counterfeiting
			601.Preventing the
			 importation of counterfeit products and infringing devicesNotwithstanding section 1905 of title 18,
			 United States Code—
				(1)if United States Customs and Border
			 Protection suspects a product of being imported or exported in violation of
			 section 42 of the Act entitled An Act to provide for the registration
			 and protection of trademarks used in commerce, to carry out the provisions of
			 certain international conventions, and for other purposes, approved
			 July 5, 1946 (commonly referred to as the Trademark Act of
			 1946) (15 U.S.C. 1124), and subject to any applicable
			 bonding requirements, the Secretary of Homeland Security is authorized to share
			 information on, and unredacted samples of, products and their packaging and
			 labels, or photos of such products, packaging and labels, with the rightholders
			 of the trademark suspected of being copied or simulated, for purposes of
			 determining whether the products are prohibited from importation under that
			 section; and
				(2)upon seizure of material by United States
			 Customs and Border Protection imported in violation of subsection (a)(2) or
			 subsection (b) of section 1201 of title 17, United States Code, the Secretary
			 of Homeland Security is authorized to share information about, and provide
			 samples to affected parties, subject to any applicable bonding requirements, as
			 to the seizure of material designed to circumvent technological measures or
			 protection afforded by a technological measure that controls access to or
			 protects the owner's work protected by copyright under such title.
				
